Name: Commission Regulation (EC) NoÃ 566/2009 of 29Ã June 2009 entering a name in the register of protected designations of origin and protected geographical indications (Melton Mowbray Pork Pie (PGI))
 Type: Regulation
 Subject Matter: Europe;  foodstuff;  agri-foodstuffs;  agricultural structures and production;  international trade;  consumption
 Date Published: nan

 30.6.2009 EN Official Journal of the European Union L 168/20 COMMISSION REGULATION (EC) No 566/2009 of 29 June 2009 entering a name in the register of protected designations of origin and protected geographical indications (Melton Mowbray Pork Pie (PGI)) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular Article 7(4) thereof, Whereas: (1) Pursuant to Article 6(2) of Regulation (EC) No 510/2006 and in accordance with Article 17(2) thereof, the United Kingdoms application to register the name Melton Mowbray Pork Pie was published in the Official Journal of the European Union (2). (2) As no objections within the meaning of Article 7 of Regulation (EC) No 510/2006 were received by the Commission, this name should be entered in the register. (3) However, in accordance with the second subparagraph of Article 13(3) of Regulation (EC) No 510/2006, a transitional period may be set for undertakings established in the Member State in which the geographical area is located, provided that the undertakings concerned have legally marketed the products in question, using the names concerned continuously for at least five years preceding the date of the publication referred to in Article 6(2) of that Regulation, and have noted that point in the national objection procedure referred to in Article 5(5) thereof. (4) In a letter received on 6 April 2009, the UK authorities confirmed to the Commission that the following undertakings established on their territory meet the conditions set out in the second subparagraph of Article 13(3) of Regulation (EC) No 510/2006: Pork Farms Ltd, Stobarts Ltd and Kerry Foods Ltd. (5) Those undertakings should therefore be allowed to continue to use the registered name Melton Mowbray Pork Pie during a transitional period of five years from the entry into force of this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The name contained in the Annex to this Regulation shall be entered in the register. Pork Farms Ltd, Stobarts Ltd and Kerry Foods Ltd may, however, continue to use that name for a period of five years from the date of entry into force of this Regulation. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. (2) OJ C 85, 4.4.2008, p. 17. ANNEX Agricultural products intended for human consumption listed in Annex I to the Treaty: Class 1.2. Meat products (cooked, salted, smoked, etc.) UNITED KINGDOM Melton Mowbray Pork Pie (PGI)